Per Curiam.
The only question presented on this appeal is Whether the lower court may call a jury in a law case where the parties have waived a jury under the provisions of the act of March 6, 1903, relating to jury trials. Laws 1903, p'. 50. This same question was presented to this court under substantially the same facts in Knapp v. Order of Pendo, 36 Wash. 601, 79 Pac. 209, where we said:
“It is within the discretion of the trial court to permit a demand for a jury to be made after the case is called *107to be set for trial, or to submit tbe issues of fact iu a case to a jury of its own motion, and no error can be predicated upon its ruling in that regard.”
Under this rule, tbe judgment must be affirmed. It is so ordered.